Hart, J., (concurring.) I concur in the opinion affirming the decree of the court below, on the ground that a presumption should be indulged that the land had been redeemed from the decree of sale, because of the tax payments which the record shows were made, and in support of that view I rely on the doctrine, announced in the cases of Wallace v. Hill, 135 Ark. 353; Lloyd v. Thornton, 147 Ark. 247, and Carter v. Stewart, 149 Ark. 189. The facts in regard to the payment of taxes are as follows: There was a conveyance of the land to Jerry Tatum in 1878, and the taxes were assessed in his name for the year 1882, and in the name of his estate for the years 1883 to 1888, inclusive, and in the name of Louise Tatum for the years 1889 to 1892, inclusive; and the taxes from 1893 to 1896, inclusive, were assessed in the name of B. W. Reeves; and the taxes for all these years Avere paid, although the records extant do not. show by whom the payments were made, and the relationship between Jerry Tatum and Louise Tatum does not affirmatively appear. Reeves acquired his title by the foreclosure of a deed of trust executed in 1881 by Jerry Tatum to Reeves & Gresham; and Reeves conveyed to Kinard, who paid the taxes for the years 1897 and 1898. From 1897 the records show by whom the taxes were paid. Payments from 1899 to 1903, inclusive, were made by J. Z. Robertson, in whose name the lands were assessed. The record does not show under what claim of title Robertson paid; but in 3904 Kinard resumed the payment of taxes; and thereafter the taxes were, either paid, or Avere redeemed after having been sold for nonpayment, by persons in the Kinard chain of title. The taxes were paid during the time when, under the law, redemption could have been made, and, in view of the payments of taxes set out above, I am of opinion that a presumption should be indulged that the right of redemption had been exercised. Wood, J., dissents.